            Case 1-19-43516-ess              Doc 145-1         Filed 06/15/21         Entered 06/15/21 08:36:38


                                                     Notice Recipients
District/Off: 0207−1                        User: admin                           Date Created: 6/15/2021
Case: 1−19−43516−ess                        Form ID: pdf000                       Total: 9


Recipients of Notice of Electronic Filing:
ust         Office of the United States Trustee        USTPRegion02.BR.ECF@usdoj.gov
aty         Alan Smikun           alansm@nyfclaw.com
aty         Aleksandra Krasimirova Fugate           afugate@woodsdefaultservices.com
aty         Josh Russell         josh.russell@tax.ny.gov
aty         Natsayi Mawere           nmawere@reedsmith.com
aty         Shari S Barak          sbarak@logs.com
                                                                                                                    TOTAL: 6

Recipients submitted to the BNC (Bankruptcy Noticing Center):
db          Michael Krichevsky          4221 Atlantic Ave       Brooklyn, NY 11224
            Michelle C. Marans, Esq.         53 Gibson Street       Bay Shore, New York 11706
            Office of the United States Trustee       Eastern District of NY (Brooklyn Office)    U.S. Federal Office
            Building       201 Varick Street, Suite 1006        New York, NY 10014
                                                                                                                    TOTAL: 3
